Citation Nr: 1137372	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for planum sphenoidale subfrontal meningioma, status post craniotomy, claimed as a brain tumor.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; E. S., Veteran's wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The request to reopen the claim of service connection for planum sphenoidale subfrontal meningioma, status post craniotomy, claimed as a brain tumor, and hearing loss, being granted herein, the issue of service connection for the disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A claim of service connection for a brain tumor was previously denied by the RO in September 2003.  He did not timely appeal.

2. Evidence received since the September 2003 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for brain tumor.

3. A claim of service connection for hearing loss was previously denied by the RO in September 2003.  He did not timely appeal.

4. Evidence received since the September 2003 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for hearing loss.


CONCLUSION OF LAW

1. The September 2003 RO decision denying service connection for brain tumor is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Since the September 2003 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for brain tumor.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3. The September 2003 RO decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4. Since the September 2003 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

The Veteran submitted a new claim for a brain tumor and hearing loss in July 2005 and was denied by the RO in February 2008.  However, prior to the current claim, the Veteran's claims for service connection was last denied in a September 2003 rating decision.  The Veteran did not appeal; accordingly, the September 2003 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

The evidence of record at the time of the last adjudication in September 2003 included service treatment records and post-service treatment records which the RO found no indication linking the Veteran's brain tumor and hearing loss to service.  

The Veteran testified at the August 2011 Board hearing that he was possibly exposed to Agent Orange during his service in Vietnam.  The Veteran stated that he experienced headaches and seizures while he was stationed in Fort Riley, Kansas.  He stated that upon separation from service he continued to experience problems and was diagnosed with a brain tumor in 1991.  The Veteran stated he underwent surgery to remove his tumor which led to bone deterioration.  He reported he continues to experience headaches and seizures and is currently being treated for them.  E. S., the Veteran's wife further testified that his tumors had reoccurred during the years. 

Regarding the issue of hearing loss, the Veteran testified that he is currently receiving treatment for hearing loss and believes it is either secondary to his brain tumor or his noise exposure during service.  The Veteran reported that his military duties as a tanker including firing cannons without hearing protection. 

The Board notes that according to the Veteran's DD 214, his military occupational specialty was a Armor Crewman with the Co. B 4th Battalion 63rd Armor - 1st Infantry Division.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Here, as will be discussed in further detail in the REMAND section below, the lay testimony, along with the newly submitted medical evidence, satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


ORDER

New and material evidence has been received; the claim for service connection for planum sphenoidale subfrontal meningioma, status post craniotomy, claimed as a brain tumor is reopened and, to that extent only, the appeal is granted.

New and material evidence has been received; the claim for service connection for hearing loss is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Brain tumor

As stated above, the Veteran contends his brain tumor is secondary to exposure to Agent Orange during service. 

The regulations further provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Board notes that the Veteran's service records show that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  The Board notes that most of the Veteran's in-service treatment records are unavailable but his post-service medical records document treatment for brain tumors.

Under these circumstances, the Board finds that a medical opinion, based upon consideration of the Veteran's documented history and assertions, is still needed to fully and fairly evaluate the claim for service connection for planum sphenoidale subfrontal meningioma, status post craniotomy as due to Agent Orange exposure or otherwise related to his military service.  

Hearing loss

The Veteran claims that he has hearing loss as a result of loud noise exposure during service.  The Veteran stated his duties included working with cannons that exploded as a tanker during active duty which led to his hearing loss.  According to the Veteran's in-service personnel records, he was an armor crewman during his service in Vietnam.  The Veteran also claimed it was possible his hearing loss is related to his on-going brain tumor condition.

Post-service treatment records indicate the Veteran's has complained of hearing loss and has been treated by private doctors.  However, as previously stated, most of his in-service treatment records are unavailable for review.

A VA examination has not been provided for this claim and, in this case, based on the evidence of hearing loss since service, the Board finds that an examination and medical opinion are needed.  

The Board also notes that the record suggests that there might be outstanding medical records: the Veteran testified at the August 2011 hearing that he was continuing treatment for his brain tumor and hearing loss.  In addition, a January 2008 Memorandum regarding a formal finding of the unavailability of service treatment record, it is noted the Veteran did not respond to an October 2007 request for copies of his service treatment records.  Therefore, all outstanding, including in-service and post-service (VA and private) treatment records should be requested and obtained if available.  The case is accordingly remanded to the RO so that the Veteran may be afforded VA examinations and so that the RO may obtain the Veteran's VA and private treatment records, if any, that were not previously considered.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional treatment records regarding the Veteran's brain tumor and hearing loss, as stated in the August 2011 Board hearing.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.  The Veteran should also be requested to submit any copies of in-service treatment records in his possession and associated with the claims file.

2. Once all outstanding records, if any, have been associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any brain tumor that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.

The examiner should identify all current brain tumors (or their residuals) and render a diagnosis.  The examiner should also state whether it is at least as likely as not that the tumor is due to the Veteran's herbicide exposure in service or is otherwise causally or etiologically related to his military service.

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. Once all outstanding records, if any, have been associated with the claims file, and after the Veteran has been afforded a VA examination regarding his claim for brain tumor and the examination report has been associated with the record, the Veteran should be scheduled for a VA audiological examination to determine the nature and etiology of any diagnosed hearing loss and the examiner is asked to state whether it is at least as likely or not that any hearing loss diagnosed is etiologically related to service or secondary to any diagnosed brain tumors.  

	All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. Furthermore, a complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4. The AMC should then re-adjudicate the issue of entitlement to service connected for brain tumors and hearing loss.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


